        Case 2:19-cv-13612-JTM-KWR Document 47 Filed 07/21/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

  CLARENCE CAVIGNAC, ET AL.                                          CIVIL ACTION
  VERSUS                                                             NO:     19-13612
  INDIAN HARBOR INSURANCE COMPANY                                    SECTION: “H” (4)
                                               ORDER
        Before the Court is Defendant Steadfast Insurance Company (“Steadfast”)’s Motion to Fix

Attorney’s Fees (R. Doc. 36) seeking an order from this Court awarding attorneys’ fees in

connection with filing their Motion to Compel (R. Doc. 30) and in the amount of $901.00 against

the Plaintiffs. This motion is opposed. R. Doc. 41. This motion was originally set for submission on

July 7, 2021 and was heard on the briefs.

   I.      Background

        Plaintiffs, Clarence Cavignac and Frances Cavignac, filed this case on November 15, 2019,

arising out of a vehicle collision. R. Doc. 2. Plaintiffs allege that on November 30, 2017, they were

riding in a “Lyft”—a rideshare vehicle. R. Doc. 12. As their Lyft driver, Lewis Ratliff, was driving

down Tchoupitoulas Street in New Orleans, Louisiana, another driver failed to stop at a stop sign at

an intersection and struck the Lyft vehicle in its rear right side. Id. The driver of the other vehicle

fled the scene after the collision and was never identified. Id. Plaintiffs allege as a result of the

vehicle collision they suffered severe injury to this head, necks, shoulders, chests, lower backs, legs,

and body generally. Id. Plaintiffs seek damages from Defendant Steadfast as Steadfast issued an

underinsured/uninsured insurance policy that covered Ratliff’s vehicle. Id.

        On April 27, 2021, Defendant Steadfast filed a motion to compel Plaintiff Frances

Cavignac’s Independent Medical Examination as well as both Plaintiffs’ depositions. R. Doc. 30.
         Case 2:19-cv-13612-JTM-KWR Document 47 Filed 07/21/21 Page 2 of 8




Plaintiffs did not file a response and Defendant’s motion was granted as unopposed. R. Doc. 35. In

addition, the Court awarded attorney’s fees. Id.

         As such, Defendant filed the instant motion to fix attorneys fees in the amount of $901.00,

which was incurred bringing the motion to compel. R. Doc. 36. Defendant also seeks fees and costs

associated with this motion. Id.

         On June 15, 2021, Plaintiffs filed their opposition to Defendant’s motion for attorney’s fees.

R. Doc. 41. In their opposition, Plaintiffs complain that they were not provided and unredacted

version of Defendant’s billing affidavit of billing records. Id. In addition, Plaintiffs complain that

the motion to compel should have been mooted because Plaintiffs’ counsel provide IME date prior

to the filing of the motion. Id. Plaintiffs contend Defendant is not entitled to a fee award on a moot

motion. Id.

         On June 16, 2021, the Court released an unredacted version of the billing affidavit and billing

records to Plaintiffs for their review. R. Doc. 43. The Court further provided that the Plaintiffs could

review the records a file and supplemental opposition into the record contesting the fee award no

later than July 7, 2021. To this day, Plaintiffs have filed no such opposition.

   II.        Standard of Review

         The Supreme Court has specified that the “lodestar” calculation is the “most useful starting

point” for determining the award for attorney’s fees. Hensley v. Eckerhart, 461 U.S. 424, 433

(1983). Lodestar is computed by “. . . the number of hours reasonably expended on the litigation

multiplied by a reasonable hourly rate.” Id. The lodestar calculation, “. . . provides an objective basis

on which to make an initial estimate of the value of a lawyer’s services.” Id. Once the lodestar has

been determined, the district court must consider the weight and applicability of the twelve factors




                                                    2
         Case 2:19-cv-13612-JTM-KWR Document 47 Filed 07/21/21 Page 3 of 8




delineated in Johnson. See Watkins v. Forcide, 7 F.3d 453, 457 (5th Cir. 1993).1 Subsequently, if

the Johnson factors warrant an adjustment, the court may make modifications upward or downward

to the lodestar. Id. However, the lodestar is presumed to be a reasonable calculation and should be

modified only in exceptional circumstances. Id. (citing City of Burlington v. Dague, 505 U.S. 557,

562 (1992)).

           The party seeking attorney’s fees bears the burden of establishing the reasonableness of the

fees by submitting “adequate documentation of the hours reasonably expended” and demonstrating

the use of billing judgement. Creecy v. Metro. Prop. & Cas. Ins. Co., 548 F. Supp. 2d 279, 286

(E.D. La. 2008) (citing Wegner v. Standard Ins. Co., 129 F.3d 814, 822 (5th Cir. 1997)).

    III.      Fee Award

           Before the Court addresses the reasonableness of the fee amount, it finds it necessary to

address Plaintiffs’ contention that an award is unnecessary as the motion to compel was moot. Here,

the Plaintiffs complain that the IME was scheduled in advance of Defendant even filing its motion

to compel, rendering the motion to compel moot from the outset.

           The Court record reflects that on April 26, 2021, Defendant first filed its motion to compel.

R. Doc. 28. Initially, the Clerk of Court deficiented the document for failure to attach a Rule 37

meet and confer certificate. That following day, on April 27, 2021, Defendant refiled its motion to

compel at 10:48 a.m. curing the deficiency the clerk noted.




          1
            The twelve Johnson factors are (1) the time and labor involved; (2) the novelty and difficulty of the questions;
(3) the skill required to perform the legal services properly; (4) the preclusion of other employment by the attorney due
to this case; (5) the customary fee; (6) whether fee is fixed or contingent; (7) time limitations; (8) the amount involved
and results obtained; (9) the experience, reputation and ability of counsel; (10) the “undesirability” of the case; (11) the
nature and length of the professional relationship with the client; and (12) awards in similar cases. See Johnson v.
Georgia Highway Express, Inc., 488 F.2d 714, 717-719 (5th Cir. 1974).


                                                             3
         Case 2:19-cv-13612-JTM-KWR Document 47 Filed 07/21/21 Page 4 of 8




          While Plaintiffs append two documents to their opposition to demonstrate that the motion

was moot—an April 28, 2021 letter correspondence and an April 27, 2021 email correspondence

sent at 3:29 p.m.—both of these documents were transmitted after the initial motion to compel was

filed and cured. Therefore, the Court record reflects that motion to compel prompted the discovery

resolution. Moreover, and most importantly, Plaintiffs failed to file anything into the record such as

a response or opposition stating that the motion was moot. Plaintiffs gave the Court no indication

that the motion was moot until after the Court awarded attorneys’ fees.

         Rule 37 provides that “[i]f the motion is granted—or if the disclosure or requested discovery

is provided after the motion was filed—the court must . . . . require the party that necessitated the

motion . . . .to pay the movant’s reasonable expenses incurred in making the motion. . .” Fed. R.

Civ. P. 37(a)(5)(A).

         Here, the motion was granted. In addition, even if the motion was moot by the time the Court

ruled on it, the evidence that Plaintiffs provides indicates that the discovery was provided after the

motion was filed. In either situation, the fee award is proper. Because the Court finds that its award

of attorneys’ fees is proper, the Court will proceed to the fee assessment.

   IV.      Reasonable Hourly Rate

         The “appropriate hourly rate . . . is the market rate in the community for this work.” Black

v. SettlePou, P.C., 732 F.3d 492, 502 (5th Cir. 2013) (citing Smith & Fuller, P.A. v. Cooper Tire &

Rubber Co., 685 F.3d 486, 490 (5th Cir. 2012)). Moreover, the rate must be calculated “at the

‘prevailing market rates in the relevant community for similar services by attorneys of reasonably

comparable skills, experience, and reputation.’” Int’l Transp. Workers Fed’n v. Mi-Das Line, SA,

13–00454, 2013 WL 5329873, at *3 (E.D. La. Sept. 20, 2013) (quoting Blum v. Stenson, 465 U.S.

886, 895 (1984)). Satisfactory evidence of the reasonableness of the rate necessarily includes an



                                                   4
         Case 2:19-cv-13612-JTM-KWR Document 47 Filed 07/21/21 Page 5 of 8




affidavit of the attorney performing the work and information of rates actually billed and paid in

similar lawsuits. Blum, 465 U.S. at 896 n.11. Finally, if the hourly rate is not opposed, then it is

prima facie reasonable. Powell v. C.I.R., 891 F.2d 1167, 1173 (5th Cir. 1990) (quoting Islamic Ctr.

of Mississippi v. City of Starkville, 876 F.2d 468, 469 (5th Cir. 1989)).

         Here, Defendant’s counsel seeks a reasonable hourly rate of $170.00 per hour for the work

done by attorney Jennifer M. Young. R. Doc. 37-2. Young graduated from Tulane Law School in

2010 and that same year was admitted to practice law in the State of Louisiana. Young has nearly

twelve (12) years of experience in general civil litigation. Id. Importantly, Plaintiffs do not oppose

the hourly rate proposed by Young. As such, the Court finds the rate prima facie reasonable.

    V.        Hours Reasonably Spent on Litigation

         Next, the Court must determine what hours of time were reasonably expended on the

litigation.   The party seeking the fee bears the burden of documenting and supporting the

reasonableness of all time-expenditures that compensation is sought. Hensley, 461 U.S. at 437. The

“[c]ounsel for the prevailing party should make a good faith effort to exclude from fee request hours

that are excessive, redundant, and otherwise unnecessary…” Id. at 434. Hours that are not properly

billed to one’s client also are not properly billed to one’s adversary. Id. The Supreme Court calls on

fee applicants to make request that demonstrate “billing judgement”. Id. The remedy for failing to

exercise “billing judgment” is to exclude hours that were not reasonably expended. See Hensley,

461 U.S. at 434; Walker v. City of Mesquite, 313 F.3d 246, 251 (5th Cir. 2002) (quoting Walker v.

HUD, 99 F.3d 761, 770 (5th Cir. 1996)) (“If there is no evidence of billing judgment, however, then

the proper remedy is not a denial of fees, but a reduction of ‘the hours awarded by a percentage

intended to substitute for the exercise of billing judgment.’”). Alternatively, this Court can conduct

a line-by-line analysis of the time report. See Green v. Administrators of the Tulane Educational



                                                  5
       Case 2:19-cv-13612-JTM-KWR Document 47 Filed 07/21/21 Page 6 of 8




Fund, 284 F.3d 642, 662 (5th Cir.2002) overruled on other grounds, Burlington Northern and Santa

Fe Railway Co. v. White, 548 U.S. 53 (2006).

       Defendant here contends that it took her a total of 5.3 hours to draft the motion to compel.

R. Doc. 37-2, p. 6. Defendant’s motion to compel was four (4) pages in length, with a seven (7)

page supporting memorandum that cites both statutory and case law that supports the setting of an

IME. R. Doc. 30. The supporting memorandum and underlying motion thoroughly lay out the facts,

the attempts to set an IME, as well as case law that supports granting a parties’ request to hold an

IME. In addition, Defendant appended ten (10) exhibits to the motion which are comprised of emails

between counsel that attempted to set the IME. See R. Doc. 30-4 to 30-13.

       In this situation, the Court finds it reasonable that Defendant spent 5.3 hours, drafting the

motion to compel, drafting the memorandum in support, identifying exhibits in support, and

researching possible sanctions to include as a possible remedy in motion to compel. The Court,

therefore, finds that an award of 5.3 hours is reasonable.

       Notwithstanding, the Court is unclear what Defendant means when it seeks “$901.00 plus

fees and costs associated with this motion.” R. Doc. 36. The Court presumes that the Defendant

would also like an award for the time it took drafting the motion to fix attorneys fees. However, the

Defendant provides no records of research or the time it took drafting associated with this motion

and nor would such fees be recoverable. See Leonard v. Chet Morrison Contractors, L.L.C., No.

CV 19-1609, 2021 WL 493070, at *3 (E.D. La. Feb. 10, 2021) (disallowing fee recovery on motion

to fix attorney’s fees because “[w]hen the motion for attorneys’ fees is in connection to a Rule 37(a)

motion to compel . . . the reasonable hours recoverable under Rule 37 are limited to only those hours

directly connected to the motion to compel.”).




                                                  6
         Case 2:19-cv-13612-JTM-KWR Document 47 Filed 07/21/21 Page 7 of 8




   VI.      Lodestar Calculation

   Given the foregoing reasonable rates and hours, the Court calculates the following Lodestar

amount for the attorney as:

                           Reasonable Hourly          Reasonable Hours
 Attorney                        Rate                    Expended            Lodestar Amount
 Jennifer M. Young                    $170.00                        5.3               $901.00
                                                                  Total:               $901.00

The total Lodestar amount then is $901.00.

   VII.     Adjusting the Lodestar

         After the lodestar is determined, the Court may then adjust the lodestar upward or downward

depending on the twelve factors set forth in Johnson, 488 F.2d at 717-19. However, “the Supreme

Court has limited greatly the use of the second, third, eighth, and ninth factors for enhancement

purposes, and accordingly, the Fifth Circuit has held that ‘[e]nhancements based upon these factors

are only appropriate in rare cases supported by specific evidence in the record and detailed findings

by the courts.’” Wells Fargo Equip. Fin., Inc. v. Beaver Const., LLC, No. CIV. 6:10-0386, 2011 WL

5525999, at *3 (W.D. La. Oct. 18, 2011) (citing Walker v. U.S. Department of Housing and Urban

Development, 99 F.3d 761, 771–72 (5th Cir. 1996)). Finally, to the extent that any Johnson factors

are subsumed in the lodestar, they should not be reconsidered when determining whether an

adjustment to the lodestar is required. Migis v. Pearle Vision, Inc., 135 F.3d 1041, 1047 (5th Cir.

1998). The Court has carefully evaluated the Johnson factors and finds no adjustment of the lodestar

is warranted.

   VIII. Conclusion

         Accordingly,




                                                  7
       Case 2:19-cv-13612-JTM-KWR Document 47 Filed 07/21/21 Page 8 of 8




       IT IS ORDERED that the Defendant's Motion to Fix Attorney’s Fees (R. Doc. 36) is

GRANTED. Defendant is awarded reasonable attorneys’ fees and expenses in the amount of

$901.00.

       IT IS FURTHER ORDERED that Plaintiffs shall satisfy its obligation to Defendant no

later than twenty-one (21) days from the issuance of this Order.

                                              New Orleans, Louisiana, this 20th day of July 2021.




                                                       KAREN WELLS ROBY
                                                 UNITED STATES MAGISTRATE JUDGE




                                                8
